Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 16 of co-pending Application No. 17/453,183, (U.S. Patent Application Publication No. 2022/0052226). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 3 of the instant application are anticipated by co-pending application claims 1, 15, and 16 in that claims 1, 15, and 16 of the co-pending application contain all the limitations of claims 1 and 3 of the instant application. Claims 1 and 3 of the instant application therefore are not patently distinct from the co-pending application claims and as such are unpatentable for obvious-type double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
2.	Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 12 of U.S. Patent No. 11,239,397.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 3 of the instant application are anticipated by patent claims 1, 8, and 12 in that claims 1, 8, and 12 of the patent contain all the limitations of claims 1 and 3 of the instant application. Claims 1 and 3 of the instant application therefore are not patently distinct from the earlier patent claim and as such are unpatentable for obvious-type double patenting.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being being anticipated by U.S. Patent Publication No. 2020/0044127 Ahn et al.
3. 	Referring to claim 1, Ahn et al. teaches a micro light emitting diode display, comprising: a substrate, (Figures 1-3 #10), having a first surface, a second surface opposite to the first surface, and at least one air passage, (Figures 1-3 #10a), extending from the first surface to the second surface, wherein the substrate comprises a porous material, and the porous material has pores that form the at least one air passage, (Figures 1-3 #10a & Paragraph 0091 Lines 15-19); an electrode layer, (Figures 1-3 #106), disposed on and in contact with the first surface of the substrate, (Figures 1-3 #10), wherein the at least one air passage has an opening, (Figures 1-3 #10a & Paragraph 0091 Lines 15-19), on the first surface of the substrate, (Figures 1-3 #10), and the electrode layer, (Figures 1-3 #106), is spaced apart from the opening; and a micro light emitting diode device, (Figures 1-3 #ML), disposed on the electrode layer, (Figures 1-3 #106), and having a light emitting area that is less than or equal to 2500 um2, (Figures 1-3 #ML & Paragraph 0041),
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0044127 Ahn et al. in view of U.S. Patent Publication No. 2014/0264409 Ashdown et al.
4. 	Referring to claim 2, Ahn et al. teaches a micro light emitting diode display of claim 1, but is silent to further comprising: an encapsulation layer covering the micro light emitting diode device and the electrode layer, and exposing at least a part of the first surface of the substrate.
	Ashdown et al. teaches a similar device where an encapsulation layer covering the micro light emitting diode device and the electrode layer, and exposing at least a part of the first surface of the substrate.
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Ashdown et al. with Ahn et al. because the encapsulant will provide protection to the microled from external elements and also increase light emission efficiency by directing the emitted light to the desired directions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        11/23/22